I114th CONGRESS2d SessionH. R. 6388IN THE HOUSE OF REPRESENTATIVESNovember 18, 2016Mr. Grayson introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend for two years the credit for mortgage insurance premiums treated as interest. 
1.Extension of credit for mortgage insurance premiums treated as interest 
(a)In generalSubsection (h)(3)(E)(iv)(I) of section 163 of the Internal Revenue Code of 1986 is amended by striking December 31, 2016 and inserting December 31, 2018. (b)Effective dateThe amendment made by this section shall apply to amounts paid or accrued after December 31, 2016. 
